                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
         Plaintiff,                                        )
                                                           )
         v.                                                )            No. 4:19-CR-00145-DGK-05
                                                           )
BRAN RODRIGUEZ,                                            )
                                                           )
         Defendant.                                        )

      ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
              DENYING DEFENDANT’S MOTION TO SUPPRESS

         Before the Court is Defendant’s Motion to Suppress (Doc. 135) and United States

Magistrate Judge Sarah W. Hays’ Report and Recommendation (Doc. 229). After reviewing Judge

Hays’ report and conducting an independent review of applicable law and the record, including all

responses and replies to the motion to suppress (Docs. 144, 146, 198, 200, 203, 205), the objections

and responses to the Report and Recommendation (Docs. 239, 260, 263), the transcript from the

suppression hearing held on January 21, 2020 (Docs. 181, 182), and the admitted exhibits, the

Court ADOPTS the Report and Recommendation (Doc. 229).

         Defendant makes several objections to the Magistrate’s findings of fact. He complains not

only about the Magistrate’s word choice,1 but also that the Magistrate failed to include in the facts

that no officer saw movement in the house prior to Defendant’s arrest. These objections are

without merit. The Magistrate appropriately recounted the facts and properly omitted facts which

had no bearing on the legal analysis.


1
  For example, Defendant complains the Magistrate found that “the team was told again that codefendants Paz and
Gonzalez might be present at the residence,” instead of stating “there was a possibility” that Paz and Gonzalez “might
be present at the residence.” In another instance, he alleges the Magistrate erred by stating Defendant asked officers
to get him clothing instead of finding that the officers asked Defendant if he wanted clothes, to which he responded,
“yes.”



          Case 4:19-cr-00145-DGK Document 275 Filed 07/20/20 Page 1 of 2
       As to his objections to the Magistrate’s conclusions of law, Defendant contends that the

“clothing exception” to the warrant requirement is unlawful, and, alternatively, that the officers

exceeded the scope of the “clothing exception” by conducting a protective sweep before gathering

Defendant’s clothes from his bedroom. This Court agrees with Judge Hays that the clothing

exception to the warrant requirement is lawful. See United States v. Reid, 769 F.3d 990, 993 (8th

Cir. 2014) (upholding the denial of a motion to suppress evidence recovered in plain view after

accompanying the arrestee to her bedroom to obtain clothing). In this case, both Defendant—who

was arrested in his boxers—and his grandmother requested that the officers enter Defendant’s

bedroom to obtain clothes, and, thus, the “clothing exception” applies. The Court further finds

that based on the officers’ knowledge that co-conspirators had previously been observed at

Defendant’s home and that the co-conspirators were known to have weapons, the officers

reasonably conducted a valid protective sweep of Defendant’s bedroom prior to retrieving his

clothes.

       Defendant’s Motion to Suppress is DENIED (Doc. 135).

       IT IS SO ORDERED.

Date: July 20, 2020                                 /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                        2
           Case 4:19-cr-00145-DGK Document 275 Filed 07/20/20 Page 2 of 2
